DENIED; and Opinion Filed August 31, 2015.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-01021-CV

                       IN RE TEGAN ELIZABETH MANN, Relator

             Original Proceeding Appeal from the 330th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 05-03856-Y

                            MEMORANDUM OPINION
                          Before Justices Francis, Myers, and Schenck
                                   Opinion by Justice Myers
       Relator filed this petition for writ of mandamus in this suit affecting the parent-child

relationship requesting the Court order the trial court to allow relator to determine the primary

residence of the child without regard to geographic location. Ordinarily, to obtain mandamus

relief, a relator must show both that the trial court has clearly abused its discretion and that

relator has no adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36

(Tex. 2004) (orig. proceeding).     We conclude relator has failed to establish her right to

mandamus relief.

       We deny the petition.



                                                  /Lana Myers/
                                                  LANA MYERS
151021F.P05                                       JUSTICE